Exhibit 10.1

 

AMENDMENT NUMBER FOUR TO BUSINESS FINANCING AGREEMENT

 

This AMENDMENT NUMBER FOUR TO BUSINESS FINANCING AGREEMENT (this “Amendment”),
dated and effective as of April 29, 2015, is entered into by and among BRIDGE
BANK, NATIONAL ASSOCIATION (“Lender”), on the one hand, and LILIEN SYSTEMS, a
California corporation (“Lilien”), SYSOREX GOVERNMENT SERVICES, INC., a Virginia
corporation (“SGSI”), SYSOREX FEDERAL, INC., a Delaware corporation (“SFI”),
SYSOREX GLOBAL HOLDINGS CORP., a Nevada corporation (“Parent”), SHOOM, INC., a
California corporation (“Shoom”), and AIRPATROL CORPORATION, a Nevada
corporation (“Air Patrol”) (Lilien, SGSI, SFI, Parent, Shoom, and Air Patrol are
sometimes collectively referred to herein as “Borrowers” and each individually
as a “Borrower”), on the other hand, with reference to the following facts:

 

A. Lilien and SGSI, on the one hand, as Borrowers, and Lender, on the other
hand, previously entered into that certain Business Financing Agreement, dated
as of March 15, 2013, as amended by that certain Amendment Number One to
Business Financing Agreement, Waiver of Defaults and Consent, dated as of August
29, 2013, that certain Amendment Number Two to Business Financing Agreement,
Waiver and Consent, dated as of May 13, 2014 to be effective as of April 16,
2014, and that certain Amendment Number Three to Business Financing Agreement
and Waiver of Defaults, dated as of December 31, 2014 (as so amended, the
“Agreement”);

 

B. In connection with the Agreement, each of SFI, Parent, Shoom, and Air Patrol,
among other parties, executed and delivered to Lender a Guaranty with respect to
the obligations of Lilien and SGSI owing to Lender.

 

C. Borrowers have requested that (1) each of SFI, Parent, Shoom, and Air Patrol
become Borrowers under the Agreement, (2) Lender increase the Credit Limit to
$10,000,000, (3) Lender extend a new term loan to Borrowers in the amount of
$2,000,000, and (4) make certain other changes to the reporting requirements and
financial covenants, and Lender has agreed with such requests, subject to the
terms and conditions set forth in this Amendment.

 

D. All Subordinated Debt has been repaid in full.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:

 

1. Defined Terms. All initially capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Agreement.

 

2. Joinder of New Borrowers. (a) Each of SFI, Parent, Shoom, and Air Patrol
(collectively, “New Borrowers” and each a “New Borrower”), by its signature
below, becomes a "Borrower"" under the Agreement with the same force and effect
as if originally named therein as a "Borrower", and each New Borrower hereby (a)
agrees to all of the terms and provisions of the Agreement applicable to it as a
"Borrower" thereunder and (b) represents and warrants that the representations
and warranties made by it as a "Borrower" thereunder are true and correct. In
furtherance of the foregoing, each New Borrower hereby (a) jointly and severally
unconditionally and irrevocably agrees to pay, as a primary obligor and not
merely as a surety, when due, whether upon maturity, acceleration, or otherwise,
all of the Obligations, and (b) unconditionally grants, assigns, and pledges to
Lender, to secure the Obligations, a continuing security interest in and to all
of such New Borrower's right, title and interest in and to the Collateral. Each
reference to a "Borrower" in the Agreement shall be deemed to include New
Borrowers. The Agreement is incorporated herein by reference.

 

(b) Each New Borrower authorizes Lender at any time and from time to time to
file, transmit, or communicate, as applicable, financing statements and
amendments thereto (i) describing the Collateral as “all personal property of
debtor” or “all assets of debtor” or words of similar effect, (ii) describing
the Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance. Each New Borrower also hereby
ratifies any and all financing statements or amendments previously filed by
Lender in any jurisdiction in connection with the Agreement.

 



1

 

 

(c) Each New Borrower represents and warrants to Lender that this Amendment has
been duly executed and delivered by such New Borrower and constitutes its legal,
valid, and binding obligation, enforceable against it in accordance with its
terms, except as enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium, or other similar
laws affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

 

3. Amendment to Section 1.8. The last sentence of Section 1.8 of the Agreement
is hereby amended in its entirety as follows:

 

Upon the Revolving Advances Maturity Date, the amount of Letters of Credit
Obligations shall be secured by unencumbered cash in an amount not less than
110% of the amount of Letters of Credit Obligations on terms acceptable to
Lender if the term of this Agreement is not extended by Lender.

 

4. Amendment to Section 1.9. Section 1.9 of the Agreement is hereby amended by
adding the following at the end thereof:

 

Upon the Revolving Advances Maturity Date, the entire Cash Management Sublimit
shall be secured by unencumbered cash in an amount not less than 110% of the
amount of the Cash Management Sublimit on terms acceptable to Lender if the term
of this Agreement is not extended by Lender.

 

5. Amendment to Section 1.10. Section 1.10 of the Agreement is hereby amended by
adding the following at the end thereof:

 

Upon the Revolving Advances Maturity Date, all FX Forward Contracts shall be
secured by unencumbered cash in an amount not less than 110% of the amount of
all FX Forward Contracts on terms acceptable to Lender if the term of this
Agreement is not extended by Lender.

 

6. New Sections 1.14 and 1.15. New Sections 1.14 and 1.15 are hereby added to
the Agreement immediately following Section 1.13 thereof, as follows:

 

1.14Term Advance B. Subject to the terms and conditions hereof, Lender agrees to
make a term loan ("Term Advance B") to Borrowers on the Term Advance B Closing
Date, in an amount equal to the Term Advance B Commitment. As used herein, "Term
Advance B Closing Date" means the date when each of the conditions to
effectiveness of the Fourth Amendment has been fulfilled to the satisfaction of
Lender, and Lender has deposited the proceeds of the Term Advance B into
Borrowers' deposit account maintained with Lender.

 

1.15Amortization of Term Advance B. Borrowers shall pay equal monthly principal
reduction payments on the Term Advance B, each in the amount of $55,555.56. Each
such principal payment shall be due and payable on the first day of each month
commencing May 1, 2015 and continuing on the first day of each succeeding month.
On the Term Advance B Maturity Date, Borrowers shall pay the entire remaining
outstanding principal balance of the Term Advance B in full. Borrowers may
prepay the Term Advance B at any time, in whole or in part, without penalty or
premium, except as otherwise provided in Section 2.2(a). All principal amounts
so repaid or prepaid may not be reborrowed. All prepayments shall be applied
toward scheduled principal reductions payments owing under this Section 1.15 in
inverse order of maturity.

 



2

 

 

7. Amendments to Sections 2.2(a) and (b). Sections 2.2(a) and (b) of the
Agreement are hereby amended in their entirety as follows:

 

(a)Termination Fee. In the event this Agreement is terminated prior to April 29,
2016, Borrowers shall pay the Termination Fee to Lender; provided that if this
Agreement, following Borrowers’ request and the consent of Lender (which consent
shall not be unreasonably withheld), is transferred to an operating division of
Lender other than the Capital Finance Group, the transfer will not be deemed a
termination resulting in the payment of the Termination Fee; provided that
Borrowers agree, at the time of transfer, to the payment of comparable fees in
an amount not less than that set forth in this Agreement, and provided further
than such transfer is not as a result of an Event of Default.

 

(b)Facility Fee. Borrowers shall pay the Facility Fee to Lender promptly upon
the execution of Fourth Amendment and annually thereafter.

 

8. Amendment to Section 2.2(g). Section 2.2(g) of the Agreement is hereby
amended in its entirety as follows:

 

(g)Due Diligence Fee. Borrowers shall pay the Due Diligence Fee to Lender
promptly upon the execution of the Fourth Amendment and annually thereafter.

 

9. Amendment to Section 4.8. Section 4.8 of the Agreement is hereby amended in
its entirety as follows:

 

4.8Provide the following financial information and statements in form and
content acceptable to Lender, and such additional information as requested by
Lender from time to time. Lender has the right to require Borrowers to deliver
financial information and statements to Lender more frequently than otherwise
provided below, and to use such additional information and statements to measure
any applicable financial covenants in this Agreement.

 

(a)Within 120 days of the fiscal year end, the annual financial statements of
Parent, certified and dated by an authorized financial officer. These financial
statements must be audited (with an opinion reasonably satisfactory to the
Lender) by a Registered Public Accounting Firm of nationally recognized standing
or a Certified Public Accountant reasonably acceptable to Lender. The statements
shall be prepared on a consolidated basis.

 



3

 

 

(b)Within 50 days of the fiscal quarter end, the quarterly financial statements
of Parent, certified and dated by an authorized financial officer. These
financial statements may be unaudited but must be reviewed by a Registered
Public Accounting Firm of nationally recognized standing or a Certified Public
Accountant reasonably acceptable to Lender. The statements shall be prepared on
a consolidated basis.

 

(c)No later than 30 days after the end of each fiscal month (including the last
period in each fiscal year), monthly financial statements of Parent, certified
and dated by an authorized financial officer. The statements shall be prepared
on a consolidating and consolidated basis.

 

(d)Promptly, upon sending or receipt, copies of any management letters and
correspondence relating to management letters, sent or received by any Borrower
to or from Borrowers’ auditor. If no management letter is prepared, Borrowers
shall, upon Lender’s request, obtain a letter from such auditor stating that no
deficiencies were noted that would otherwise be addressed in a management
letter.

 

(e)Electronic copies of the Form 10-K Annual Report, Form 10-Q Quarterly Report
and Form 8-K Current Report for Parent concurrent with the date of filing with
the Securities and Exchange Commission, as applicable.

 

(f)Consolidating and consolidated financial projections covering a time period
acceptable to Lender and specifying the assumptions used in creating the
projections. Annual consolidating and consolidated projections shall in any case
be provided to Lender no later than 60 days following the beginning of each
fiscal year.

 

(g)Within 30 days of the end of each month, a compliance certificate of
Borrowers, signed by an authorized financial officer and setting forth (i) the
information and computations (in sufficient detail) to establish compliance with
all financial covenants at the end of the period covered by the financial
statements then being furnished and (ii) whether there existed as of the date of
such financial statements and whether there exists as of the date of the
certificate, any default under this Agreement and, if any such default exists,
specifying the nature thereof and the action Borrowers are taking and propose to
take with respect thereto.

 

(h)Within 20 days after the last day of each calendar month, a borrowing base
certificate, in form and substance satisfactory to Lender, setting forth
Eligible Receivables and Receivable Amounts thereof as of the last day of the
each calendar month.

 

(i)Within 20 days after the last day of each calendar month, a detailed aging of
each Borrower’s and Parent’s receivables by invoice or a summary aging by
account debtor, together with payable aging, inventory analysis, cash receipts
journal, sales journal, and such other matters as Lender may request.

 



4

 

 

(j)Within 30 days after the last day of each calendar month, a deferred revenue
schedule.

 

(j)Promptly upon Lender’s request, such other books, records, statements, lists
of property and accounts, budgets, forecasts or reports as to each Borrower and
as to each Guarantor as Lender may request.

 

10. Amendments to Section 4.12. Section 4.12 of the Agreement is hereby amended
in its entirety as follows:

 

4.12Maintain Borrowers’ combined financial condition as follows in accordance
with GAAP, with compliance determined commencing with Borrowers’ financial
statements for the period ended April 30, 2015:

 

(a)Consolidated unrestricted cash balances at Lender at all times in an amount
not less than $1,000,000, tested as at the end of each month.

 

(b)Adjusted EBITDA not at any time less than the amount set forth in the table
below opposite the applicable fiscal quarter:

 

Fiscal Quarter Ending   Minimum Quarterly
Adjusted EBITDA June 30, 2015   $0 for the fiscal quarter ending on such date
September 30, 2015   $500,000 for the six fiscal month period ending on such
date December 31, 2015   $1,000,000 for the six fiscal month period ending on
such date

 

11. Amendment to Section 4.14. Section 4.14 of the Agreement is hereby amended
in its entirety as follows:

 

4.14Not issue any Ownership Interests. Notwithstanding the foregoing, except
with respect to any Restricted Payments, the Parent shall not be prohibited from
issuing any Ownership Interests.

 

12. Amendment to Section 7.1. A new clause (o) is hereby added to Section 7.1 of
the Agreement immediately following clause (n) thereof, as follows:

 

(o)Failure to Agree Upon Covenants. Any covenant in Section 4.12 becomes
inapplicable due to the lapse of time, and Borrowers and Lender fail to come to
an agreement acceptable to Lender in Lender's sole discretion to amend the
covenant to apply to future periods; provided that no Event of Default shall
occur under this clause (o) if Lender and Borrower have used commercially
reasonably best efforts to establish covenants for Section 4.12 for the fiscal
quarter ending March 31 of each year by January 31 of such year, and covenants
for Section 4.12 for the full year by March 31 of such year.

 



5

 

 

13. Amendments to Section 12.1.

 

(a) The following definitions set forth in Section 12.1 of the Agreement are
hereby amended in their entirety as follows:

 

“Account Balance” means at any time the aggregate of the Revolving Advances
outstanding as reflected on the records maintained by Lender, together with any
past due Finance Charges thereon.

 

“Advance” means a Revolving Advance, the Term Advance, or the Term Advance B, as
the context requires, and “Advances” means all Revolving Advances, the Term
Advance, and the Term Advance B.

 

“Credit Limit” means $10,000,000, which is intended to be the maximum amount of
Revolving Advances that may be outstanding at any time.

 

“Finance Charge” means for each Monthly Period an interest amount equal to the
sum of (a) the Finance Charge Percentage of the average daily Account Balance
outstanding during such Monthly Period, plus (b) the Finance Charge Percentage
of the average principal balance of the Term Advance outstanding during such
period, plus (c) the Finance Charge Percentage of the average principal balance
of the Term Advance B outstanding during such period.

 

“Finance Charge Percentage” means (a) with respect to Revolving Advances, a rate
per year equal to the Prime Rate plus 2.00 percentage points plus an additional
5.00 percentage points during any period that an Event of Default has occurred
and is continuing, and (b) with respect to the Term Advance and the Term Advance
B, a rate per year equal to the Prime Rate plus 2.00 percentage points plus an
additional 5.00 percentage points during any period that an Event of Default has
occurred and is continuing.

 

“Guarantor(s)” means, individually or collectively as the context requires,
every Person who now or hereafter executes a guaranty in favor of Lender with
respect to the Obligations.

 

“Permitted Investments” means Investments by any Borrower in any other Borrower
or any subsidiary of any Borrower; provided that Investments in Sysorex Arabia
LLC, a Saudi Arabia company, and a subsidiary of Parent, shall not exceed an
aggregate amount in excess of US$250,000 in any fiscal year.

 

“Revolving Advances Maturity Date” means April 29, 2017 or such earlier date as
Lender shall have declared the Obligations immediately due and payable pursuant
to Section 7.2.

 

“Termination Fee” means a payment equal to 1.0% of the Term Loan B Commitment.

 



6

 

 

(b) The following new definitions are hereby added to Section 12.1 of the
Agreement in alphabetical order:

 

“Fourth Amendment” means that certain Amendment Number Four to Business
Financing Agreement, dated as of April 29, 2015, among Borrowers and Lender,
amending this Aggreement.

 

“Term Advance B” has the meaning given to such term in Section 1.14 of this
Agreement.

 

“Term Advance B Closing Date” has the meaning given to such term in Section 1.14
of this Agreement.

 

“Term Advance B Commitment” means $2,000,000.

 

“Term Advance B Maturity Date” means April 29, 2018 or such earlier date as
Lender shall have declared the Obligations immediately due and payable pursuant
to Section 7.2.

 

14. Replacement Exhibit A. Exhibit A attached to the Agreement is hereby
replaced with Exhibit A attached to this Amendment.

 

15. Conditions Precedent to Effectiveness of Amendment. The effectiveness of
this Amendment are subject to and contingent upon the fulfillment of each and
every one of the following conditions to the satisfaction of Lender:

 

(a) Lender shall have received this Amendment, duly executed by Borrowers;

 

(b) Lender shall have received Corporate Resolutions to Borrow from each
Borrower, duly executed by the applicable officers of such Borrower;

 

(c) Lender shall have received payment of a Term Advance B loan fee in the
amount of $10,000, which fee shall be fully-earned and non-refundable;

 

(d) Lender shall have received payment of the $25,000 Facility Fee, which fee
shall be fully-earned and non-refundable;

 

(e) Lender shall have received payment of the $500 Due Diligence Fee, which fee
shall be fully-earned and non-refundable;

 

(f) No Event of Default or Default shall have occurred and be continuing; and

 

(g) All of the representations and warranties set forth herein and in the
Agreement shall be true, complete and accurate in all respects as of the date
hereof (except for representations and warranties which are expressly stated to
be true and correct as of the date of the Agreement).

 

16. Representations and Warranties. In order to induce Lender to enter into this
Amendment, each Borrower hereby represents and warrants to Lender that:

 

(a) No Event of Default or Default is continuing;

 

(b) All of the representations and warranties set forth in the Agreement and in
the Agreement are true, complete and accurate in all respects (except for
representations and warranties which are expressly stated to be true and correct
as of the date of the Agreement); and

 

(c) This Amendment has been duly executed and delivered by Borrowers, and the
Agreement continues to constitute the legal, valid and binding agreements and
obligations of Borrowers, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, and similar laws and
equitable principles affecting the enforcement of creditors’ rights generally.

 



7

 

 

17. Counterparts; Telefacsimile Execution. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver a manually executed
counterpart of this Amendment but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

 

18. Integration. The Agreement as amended by this Amendment constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and thereof, and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.

 

19. No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default, whether or not known to Lender and whether or
not existing on the date of this Amendment.

 

20. Release.

 

(a) Each Borrower hereby absolutely and unconditionally releases and forever
discharges Lender, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which such Borrower has had, now has or has made claim to have
against any such person for or by reason of any act, omission, matter, cause or
thing whatsoever arising from the beginning of time to and including the date of
this Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown. Each Borrower certifies that it has read the
following provisions of California Civil Code Section 1542:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

(b) Each Borrower understands and acknowledges that the significance and
consequence of this waiver of California Civil Code Section 1542 is that even if
it should eventually suffer additional damages arising out of the facts referred
to above, it will not be able to make any claim for those damages. Furthermore,
each Borrower acknowledges that it intends these consequences even as to claims
for damages that may exist as of the date of this release but which it does not
know exist, and which, if known, would materially affect its decision to execute
this Agreement, regardless of whether its lack of knowledge is the result of
ignorance, oversight, error, negligence, or any other cause.

 

21. Reaffirmation of the Agreement. The Agreement as amended hereby and all
agreements, instruments and documents executed in connection therewith
(including without limitation, each Intellectual Property Security Agreement,
each Collateral Pledge Agreement, and all other agreements, instruments and
documents previously executed by New Borrowers prior to the date of this
Amendment) remain in full force and effect.

 

[remainder of page intentionally left blank]

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the date first hereinabove written.

 

  LILIEN SYSTEMS,  

a California corporation

        By:

/s/ Nadir Ali

  Name: Nadir Ali  

Title:

Chairman         SYSOREX GOVERNMENT SERVICES, INC.,  

a Virginia corporation

        By: /s/ Wendy Loundermon   Name: Wendy Loundermon  

Title:

President and Chief Financial Officer         SYSOREX FEDERAL, INC.,   a
Delaware corporation         By: /s/ Nadir Ali   Name: Nadir Ali   Title:
President         SYSOREX GLOBAL HOLDINGS CORP.,   a Nevada corporation        
By: /s/ Nadir Ali   Name: Nadir Ali   Title: President         SHOOM, INC.,   a
California corporation         By: /s/ Nadir Ali   Name: Nadir Ali   Title:
Director         AIRPATROL CORPORATION,   a Nevada corporation         By: /s/
Nadir Ali   Name: Nadir Ali   Title: Director

 

[Signatures continue on the following page].

 

Amendment Number Four to Business Financing Agreement

 

 

 



  BRIDGE BANK, NATIONAL ASSOCIATION         By: /s/ David Feiock   Name: David
Feiock   Title:

Vice President

 

Amendment Number Four to Business Financing Agreement

 

 

 

 

EXHIBIT A

TO

AMENDMENT NUMBER FOUR TO BUSINESS FINANCING AGREEMENT

 

 

 

